Citation Nr: 0820085	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  06-06 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to April 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing testimony is included in 
the record.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  A January 2004 rating decision denied service connection 
for PTSD, finding that the veteran failed to provide specific 
information regarding the claimed stressor; notice of this 
decision was issued on January 23, 2004; the veteran did not 
enter a notice of disagreement with this decision within one 
year of notice of the decision.

2.  The evidence associated with the claims file subsequent 
to the January 2004 rating decision, when considered with 
previous evidence of record, relates to a previously 
unestablished fact that is necessary to substantiate the 
claim, and has a reasonable possibility of substantiating the 
claim.





CONCLUSIONS OF LAW

1.  The January 2004 rating decision to deny service 
connection for PTSD became 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.302, 20.1103 (2007).

2.  Evidence received since the RO's January 2004 rating 
decision is new and material, and the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

In light of the favorable outcome of this appeal with respect 
to the issue of whether new and material evidence has been 
submitted to reopen the claim (reopening of the claim by the 
Board), any perceived lack of notice or development is not 
prejudicial.  See 38 U.S.C.A. §§ 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Because the claim 
has been reopened, any deficiency regarding notice of the 
basis for a prior final denial of a claim, or what 
information or evidence is necessary to reopen a claim, is 
not prejudicial to the veteran's claim.  See Kent v. 
Nicholson, 
20 Vet. App. 1 (2006).

New and Material Evidence to Reopen

Generally, a final rating decision or Board decision may not 
be reopened and allowed, and a claim based on the same 
factual basis may not be considered.  
38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."

"New and material evidence" means evidence not previously 
submitted to agency decision makers which, by itself or in 
connection with evidence previously included in the record, 
"relates to an unestablished fact necessary to substantiate 
the claim."  Such evidence must also "raise a reasonable 
possibility of substantiating the claim."  See 38 C.F.R. § 
3.156(a).  

In this case, in a January 2004 rating decision, the RO 
denied the veteran's claim for service connection for PTSD on 
the basis that the veteran did not provide sufficient 
information to allow for verification of his alleged 
stressor.  Notice of this decision was issued on January 23, 
2004.  Because the veteran did not submit a notice of 
disagreement with the January 2004 rating decision within one 
year of issuance of notice of the decision, the January 2004 
decision denying service connection for PTSD became "final" 
under 38 U.S.C.A. § 7105(c).  See also 38 C.F.R. § 20.1103. 

The question for the Board now is whether new and material 
evidence has been received by VA in support of the veteran's 
claim since the issuance of the January 2004 rating decision.  
Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, 
regardless of the RO's determination on the question of 
reopening, the Board will determine whether new and material 
evidence has been received and, if so, consider entitlement 
to service connection on the merits.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). 

After reviewing the evidence, the Board finds that the 
evidence received since the unappealed January 2004 rating 
decision is new and relates to the question of stressor 
verification.  The veteran's January 2005 claim to reopen 
contains information regarding his alleged stressor.  
Specifically, the veteran states that in the Fall of 1985 he 
witnessed a Navy CH46 helicopter, number 2565, crash on the 
deck of the USS Iwo Jima, killing a Navy sailor.  Also 
provided was a print out, presumably from a website, of some 
history of the Iwo Jima, including a helicopter crash in 
November 1985.  And, the veteran's personnel records support 
the fact that he was aboard this vessel during that time 
period.

The Board finds that this additional evidence raises a 
reasonable possibility of substantiating the claim.  
Consequently, VA has received new and material evidence to 
reopen the veteran's claim for service connection for PTSD, 
and the claim is reopened.  38 U.S.C.A. §5108; 38 C.F.R. 
§3.156(a). 


ORDER

New and material evidence has been received, and the claim 
for service connection for PTSD is reopened.


REMAND

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2007).

As noted, the veteran contends that he has PTSD as the result 
of witnessing a helicopter crash in service (in November 
1985) that resulted in one death and several injuries.  This 
stressor has been verified for the most part, but official 
verification should be undertaken.  

The record contains conflicting diagnoses.  The veteran was 
initially diagnosed with PTSD by a VA physician in September 
2003.  His private physician provided a diagnostic impression 
of PTSD in March 2006, noting the veteran's symptoms were 
related to traumatic experiences the veteran suffered while 
in service.

The veteran underwent a VA examination (performed by QTC 
Medical Services, Inc.) in September 2005, at which he was 
diagnosed with major depressive disorder and panic disorder 
without agoraphobia, but was not diagnosed with PTSD.  The 
veteran underwent another VA examination in December 2006.  
The examiner diagnosed the veteran with major depression, but 
stated that he did not meet the criteria for PTSD.

At the June 2007 hearing, the veteran's representative stated 
that the veteran had recently been diagnosed with PTSD by his 
primary physician at the VA Medical Center in Muskogee, 
Oklahoma.  The veteran also submitted a statement in June 
2007 requesting that his recent treatment records be 
obtained.  The veteran's recent treatment records, including 
the PTSD diagnosis provided by his primary physician, have 
not been obtained.  Indeed, the record does not contain any 
VA treatment records subsequent to November 2004.  Therefore, 
since records of more recent treatment are critical to 
adjudicating this appeal and determining whether the veteran 
has a current diagnosis of PTSD in accordance with the DSM-IV 
criteria, any current treatment records must be obtained.  

Further, since neither the September 2005 nor the December 
2006 VA examinations provided a rationale for the opinions 
that the veteran did not meet the criteria for a diagnosis of 
PTSD, the veteran should be scheduled for another VA 
examination.  The examiner must consider past and recent PTSD 
diagnoses, as well as the veteran's hearing testimony 
detailing his symptoms, in stating an opinion as to the 
veteran's proper diagnosis.  Also, as the veteran has been 
alternately diagnosed with depressive disorder and panic 
disorder, the examiner should state whether these mental 
disorders, if present, are related to the veteran's active 
service.

As the claim is otherwise being remanded, the agency of 
original jurisdiction (AOJ) should take efforts to ensure 
that all duties to notify and assist are met.  See 
Dingess/Hartman v.  Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom.  Hartman v. Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  Provide the veteran with proper notice 
under 38 U.S.C.A. §§ 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  This notice should address the 
disability rating and effective date 
elements of his claim, should service 
connection be established.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); aff'd sub nom. Hartman v. 
Nicholson, No. 2006-7303 (Fed. Cir. Apr. 
5, 2007).

2.  The AMC should confirm, through 
appropriate channels, to include the U.S. 
Army & Joint Services Records Research 
Center (JSRRC) (formerly the U.S. Armed 
Services Center for Unit Records Research 
(CURR), that the event described by the 
veteran - the helicopter crash in November 
1985, described above - occurred.

3.  The AMC must obtain copies of any 
records of VA treatment the veteran has 
received for psychiatric disability since 
November 2004.

4.  Schedule the veteran for a VA 
psychiatric examination to determine the 
nature and etiology of any mental disorder 
which may currently be present.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner, including the March 2006 
private PTSD diagnosis, the recent PTSD 
diagnosis by the veteran's VA physician, 
and the veteran's hearing testimony.  Any 
indicated studies should be performed.  

Based upon the claims folder review and 
the examination results, the examiner 
should identify all currently present  
acquired psychiatric disorders.  The 
examiner should provide an opinion as to 
whether the veteran has a current 
diagnosis of PTSD that is more likely than 
not due to the verified stressor.  If PTSD 
due to the verified in-service stressor 
(assuming its verified) is diagnosed, the 
examiner should identify the elements 
supporting the diagnosis.  If  the 
examiner does not diagnose PTSD, the 
examiner should explain why the veteran 
does not meet the criteria for a diagnosis 
of PTSD.

If the veteran is found to have any other 
acquired psychiatric disorder other than 
PTSD, the examiner should provide an 
opinion with respect to each such disorder 
as to whether it is at least as likely as 
not (a 50 percent probability or more) 
that the disorder is etiologically related 
to the veteran's active duty.

5.  Then, the AMC should readjudicate the 
claim of service connection for PTSD.  If 
the determination remains unfavorable to 
the veteran, the AOJ must issue a 
supplemental statement of the case and 
provide the veteran and his representative 
a reasonable period of time in which to 
respond before this case is returned to 
the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


